Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/04/2021 has been entered.
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianming Jimmy Hao on 7/19/2021.
The application has been amended as follows: 

The following is an examiner’s statement of reasons for allowance: 
Cancel claims 11, 13, 15, 16, 19, 21-23, 28

Claim 24
A method for detecting presence of Mycobacterium tuberculosis in a test sample, comprising contacting the test sample with a pair of forward and reverse primers specific for a portion of a katG gene, wherein the forward primer comprising the sequence of SEQ ID No: 7, 8, or 9 and the reverse primer comprises the sequence of SEQ ID No: 10 or 11, under conditions conductive to amplifying reaction to yield a first amplicon, hybridizing the first amplicon with a probe consisting of the sequence of SEQ ID No: 56, and detecting Mycobacterium tuberculosis based upon the hybridization.

Claim 27
A method for detecting presence of Mycobacterium tuberculosis in a test sample, comprising contacting the test sample with a pair of forward and reverse primers specific for a portion of a katG gene, wherein the forward primer comprising the sequence of SEQ ID No: 7, 8, or 9 and the reverse primer comprises the sequence of SEQ ID No: 10 or 11, under conditions conductive to amplifying reaction to yield a first amplicon, hybridizing the first amplicon with a molecular beacon probe consisting of the sequence of SEQ ID No: 56 and labels of a fluorophore and a quencher at the two ends of the sequence, and detecting Mycobacterium tuberculosis based upon the hybridization.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Reasons for Allowance
	Although the prior art teaches katg gene of M. tuberculosis, the prior art does not teach nor suggest the combination of a pair of primers comprising SEQ ID No. 7, 8, or 9 and SEQ ID NO. 10 or 11 and a probe consisting of SEQ ID NO. 56 wherein the probe is labeled with a fluorophore and a quencher.  Therefore the claims are free of the cited prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634